                         Case 1:13-cv-07789-LGS Document 1254 Filed 03/26/19 Page 1 of 4



                                        CAHILL GORDON                &   REINDEL LLP
                                                     EIGHTY PINE STREET
                                                 NEW YORK, NY 10005-1702

                          CHARLES A. GILMAN          TELEPHONE: ( 2 I 2) 701-3000        GEOFFREY E. LIEBMANN          MICHAEL A. SHERMAN
ROBERT A. ALESSI
HELENE R. BANKS           ARIEL GOLDMAN                    WWW.CAHILL.COM                BRIAN T. MARKLEY              DARREN SILVER
ANIRUDH BANSAL            JASON M. HALL                                                  MEGHAN N. McDERMOTT           JOSIAH M. SLOTNICK
                          WILLIAM M. HARTNETT                                            WILLIAM J. MILLER             RICHARD A. STIEGLITZ JR.
DAVID L. BARASH
LANDIS C. BEST            NOLA B. HELLER                  1990 K STREET, N.W.             NOAH B. NEWITZ               ROSS E. STURMAN
BRADLEY J. BONDI          CRAIG M. HOROWITZ                                               MICHAEL J. OHLER             SUSANNA M. SUH
                                                     WASHINGTON, DC 20006-1181
BROCKTON B. BOSSON        DOUGLASS. HOROWITZ                                              DAVID R. OWEN                ANTHONY K. TAMA
                                                           (202) 862-8900
JAMES J. CLARK            TIMOTHY B. HOWELL                                              ·JOHN PAPACHRISTOS            JONATHAN D. THIER
CHRISTOPHER W. CLEMENT    DAVID G. JANUSZEWSKI                                            LUIS R. PENALVER             SEAN P. TONOLLI*
                                                   CAHILL GORDON CS. REINDEL CUK> LLP     KIMBERLY PETILLO·DECOSSARD   JOHN A. TRIPODORO
AYANO K. CREED            ELAI KATZ
                                                         24 MONUMENT STREET               SHEILA C. RAMESH             GLENN J. WALDRIP, JR.
SEAN M. DAVIS             BRIAN S. KELLEHER
STUART G. DOWNING         RICHARD KELLY                    LONDON EC3R BAJ                MICHAEL W. REDDY             HERBERT S. WASHER
ADAM M. DWORKIN           CHERIE R. KISER*              +44 (0)20 7920 9800               OLEG REZZV                   MICHAEL B. WEISS
ANASTASIA EFIMOVA         JOEL KURTZBERG                                                  JAMES ROBINSON               DAVID WISHENGRAD
JENNIFER B. EZRING        TED B. LACEY                                                   THORN ROSENTHAL               COREY WRIGHT
HELENA S. FRANCESCHI      MARC R. LASHBROOK             WRITER'S DIRECT NUMBER           TAMMY L. ROY                  JOSHUA M. ZELIG

                                                             (212) 701-3435
JOAN MURTAGH FRANKEL      ALIZA R. LEVINE                                                 JONATHAN A. SCHAFFZIN        DANIEL J. ZUBKOFF
JONATHAN J. FRANKEL       JOEL ·H. LEVITIN
                                                                                                                            *ADMITTED IN DC ONLY



                                                                                                               March 22, 2019

                                 Re:      Jn re Foreign Exchange Benchmark Rates Antitrust
                                          Litigation, No. 1: l 3-cv-07789 (LGS)

              Dear Judge Schofield:

                      We write on behalf of Defendants Credit Suisse AG, Credit Suisse Group AG, and Credit
              Suisse Securities (USA) LLC (together, "CS") in opposition to Plaintiffs' pre-motion letter dated
              March 15, 2019 (the "March 15 Letter") (Dkt. 1245). Plaintiffs belatedly seek leave to file
              another 15 pages of briefing (effectively a sur-sur-reply) in support of their class certification
              motion and in opposition to CS's Daubert motion on the basis of two expert reports previously
              filed by one of CS' s experts in an unrelated matter. Plaintiffs' request should be denied.

                      CS's trading expert, Underwood, was separately retained by UBS in connection with the
              preparation of expert reports in two employment arbitrations (the "UBS reports"), and this Court
              recently ordered the production of those reports. (Dkt. 1190). Having now reviewed them,
              Plaintiffs claim that they provide a basis for re-opening the briefing process on all issues related
              to the pendin class certification and Daubert motions. This is a trans

                                                                                              , and they in no
              impact, much less correct, any of the fatal defects in Plaintiffs' class certification motion.

                     As an initial matter, Plaintiffs' request for a sur-sur-reply brief comes too late. Plaintiffs
              contend that they "did not have access to" the UBS reports until recently (March 15 Letter at 1),
              but in fact Plaintiffs learned of one of reports on October 25, 2018, when CS served
              Underwood's report in this case, which explicitly listed it. 1 Yet Plaintiffs never sought that


               1
                       Underwood's December I 0, 2018 Witt Report did not yet exist so was obviously not av~
              of his October 25, 2018 report in this action. Nevertheless, Underwood's opinions in that report - - - -
                                     If Plaintiffs had timely sought the Boehler Report they would have been able to make the
              arguments they now propose to include in a sur-sur-reply in the regular course of class certification briefing.
         Case 1:13-cv-07789-LGS Document 1254 Filed 03/26/19 Page 2 of 4
GAHILL GORDON       &   REINDEL LLP


                                                          -2-



 report from UBS until months later, and did not move to compel production until February 4,
 2019, after they had filed their class certification reply and Daubert opposition briefs. 2

         Even if Plaintiffs had moved promptly to obtain the UBS reports, th           I t I. • I ' I I

 the motions before this Court and do not 'ustif further briefing. Notably,
                                                      in the report Mr. Underwood prepared in this
                                 i this case by Plaintiffs' own trading expert, Mr. Poynder. In fact,
                                      anywhere in any of the papers filed for or against the class
 cert1 1cation or Daubert motions in this case. Given that both sides' experts agree that~
 ~ information sharing in chats (see Poynder Tr. 124: 11-19), -
 -                           simply have no bearing on conclusions that might be drawn about chats
 actually at issue in this case.

         Moreover, neither the UBS reports nor Plaintiffs' proposed sur-sur-reply relate to the
 most critical defects in Plaintiffs' proposed OTC and Exchange classes. The UBS reports do
 nothing to obviate the need for the numerous individualized inquiries necessary to determine
 class membership (Opp., Dkt. 1203, at 21-25; Sur-reply, Dkt. 1234, at 2-5, 11-13); they do
 nothing to resolve the numerous irresolvable class conflicts (Opp. at 12-21; Sur-reply at 11-13);
 they do nothing to bridge the wide gap in Plaintiffs' theory between the alleged conduct and any
 classwide injury (Opp. at 26-27; Sur-reply at 5-8; Daubert Br., Dkt. 1220 at 32-37; Daubert
 Reply, Dkt. 1235 at 14-17); and they do nothing to remedy the innumerable deficiencies in
 Plaintiffs' injury and damages model, as discussed by Defendants' experts Dr. Kleidon and Prof.
 Ordover (neither of whom rely upon Underwood's conclusions) (Opp. at 25-37; Sur-reply at 8-
 11, 13; Daubert Br. at 37-46; Daubert Reply at 18-25).

       Indeed, the UBS reports
 Underwood's re ort in this case.
                                                                   Here, Underwood's principal
 opinions do not rest on such issues. Rather, his report focuses on the unreliability of Poynder's
 methodology, the absence of "pervasive" misconduct and the lack of evidence of a sin le
 ~rkets writ large.
 -                         - simply do not bear upon these topics.


           Because Plaintiffs seek to raise new arguments in their sur-sur-reply, if Plaintiffs' request is granted then
 CS should be given an opportunity to respond. See Kowalski v. YellowPages.com, 2012 WL 1097350, at *10
 (S.D.N.Y. Mar. 31, 2012) ("Where new evidence is presented ... the district court should permit the nonmoving
 part to respond." (citation omitted)); see also Kapti v. Kelly, 2008 WL 754686, at *1 n.1 (S.D.N.Y. Mar. 12, 2008)
 (citation omitted) ("Allowing parties to submit sur-replies ... has the potential for placing a court 'in the position of
 refereeing an endless volley of briefs."' (citation omitted)).

          CS has never disputed that some traders at some banks may have violated bank policies in connection with
 particular chat conversations. Indeed, as Plaintiffs repeatedly point out, UBS entered into a guilty plea with the U.S.
 Department of Justice. That fact says nothing about whether this case can proceed as a class action. As Plaintiffs'
 counsel concedes, "none of the government pleas or orders is as broad as the case [Plaintiffs are] prosecuting."
 (May 23, 2019 Hearing Tr. 29:2-4 (Dkt. 1066).)
        Case 1:13-cv-07789-LGS Document 1254 Filed 03/26/19 Page 3 of 4
CAHILL GORDON    & REINDEL    LLP



                                                -3-


         In any event, none of the alleged "inconsistencies" Plaintiffs point to between the UBS
 reports and Underwood's report in this case are inconsistencies at all:

    •



                                           (Compare                    with Underwood Report
        Appx. D ~ 15 ("Providing market color ... is appropriate ... so long as the information
        is sufficiently aggregated and anonymized.").)

    •   Underwood concluded in this case that Poynder's proposed methodology was both
        irrelevant and unreliable because the methodology is riddled with errors and because
        Poynder flagged numerous chats that do not support Plaintiffs' alleged global conspiracy,
        including chats where traders were seeking to trade with one another or onl           ·
        market color. Underwood Re ort         66-82.

                                    says nothing at all about whether Poynder can reliably identify
        so-called "SCI."

    •                                                                                   (March 15
        Letter at 2-3) says nothing about whether sharing of so-called SCI was "pervasive," as
        Plaintiffs' experts Poynder and Singer purport to conclude. Plaintiffs allege a conspiracy
        to manipulate prices in 52 different currency pairs, in the 24-hour-a-day global FX
        markets, averaging 270,830 spot and forward transactions per day, with $5.3 tril ·
        dollars er da chan in hands. See Daubert Br. at 23-25· Daubert Re 1 at 10 .



    •

                                                             If anything, the fact that Underwood
        reached such conclusions                        nly reinforces CS's central point that chat-
        by-chat, trade-by-trade analysis is necessary in this case, and the broad generalizations of
        misconduct and market-wide impact, upon which Plaintiffs seek to premise class
        certification, are unavailable.

        For the foregoing reasons, Plaintiffs' proposed sur-sur-reply brief is untimely and futile,
 and their request should be denied.
       Case 1:13-cv-07789-LGS Document 1254 Filed 03/26/19 Page 4 of 4
CAHILL GORDON   & REINDEL LLP


                                      -4-



                                                Respectfully submitted,


                                                 ffctbe-ri S - W~~ fl-3
                                                Herbert S. Washer

 The Honorable Lorna G. Schofield
 United States District Court
 40 Foley Square
 New York, New York 10007

 BYECF

 cc:   All Counsel (via ECF)
